Citation Nr: 0839679	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-39 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses for treatment by a non-VA provider on April 
8, 2005.


INTRODUCTION

The veteran had active service from September 1949 to 
December 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Togus, Maine, 
which denied the claim of payment and reimbursement for 
unauthorized medical expenses incurred by a non-VA provider.  
The Board remanded the case in February 2008 for additional 
development of the evidence.





FINDINGS OF FACT

1.  On April 8, 2005, the veteran incurred medical expenses 
for a chest x-ray from a non-VA medical provider for the 
follow-up treatment, of a prior emergency of a non-service 
connected disability on October 8, 2004.

2.  Treatment received on April 8, 2005, was not emergency 
services from a hospital emergency department or a similar 
facility held out as providing emergency care to the public.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at a non-VA medical facility on 
April 8, 2005, have not been met. 38 U.S.C.A. §§ 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.120, 17.1000-17.1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008), does not apply in the instant case.  The 
U.S. Court of Appeals for Veterans Claims has held that when 
the interpretation of a statute or regulation is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 
5-2004 (June 2004) (VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).

The record contains a copy of an invoice showing that the 
veteran was billed for a chest x-ray taken at Eastern Maine 
Medical Center on April 8, 2005 and he seeks payment or 
reimbursement for that expense.  He has asserted that after a 
surgery performed at VA, he had some inflammation around his 
liver and was advised by the VA physician that he was to seek 
treatment at a non-VA facility if necessary and VA would 
cover all costs.  An April 2005 VA outpatient record shows 
that the veteran was seen for a follow-up visit and it was 
noted that he had right lung effusion and had moderate 
bilateral pleural effusion noted during hospital admission in 
October 2004.  The assessment noted right pleural effusion 
with possible associated infection, dramatic improvement 
symptomatically.  The examiner noted that chest x-ray would 
be rechecked and that chest x-ray would be done at EMMC, 
private pay.  

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 U.S.C.A. § 
17.54 (2008).  The veteran asserts that his treatment at the 
non-VA facility was authorized in advance by VA.  However, 
there is no documentation in the evidence of record showing 
authorization from any VA personnel for the veteran to obtain 
treatment at a non-VA hospital.

However, VA may reimburse veterans for unauthorized medical 
expenses incurred at non-VA facilities when the medical care 
in question is related to a service-connected disability.  38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120. 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000, 17.1002, 17.1003 allow for the 
reimbursement of treatment for certain non-service connected 
disabilities.

Having reviewed the evidence, the Board finds that the 
veteran is not eligible for payment or reimbursement under 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 because he is not in 
receipt of service connection for any disability, which is 
the initial requirement for reimbursement for non-VA medical 
expenses under this code provision. 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.  Nor is there any indication that the 
veteran has a total disability permanent in nature as a 
result of a service connected disability and there is no 
evidence the veteran is participating in a rehabilitation 
program.  Id.

The veteran contends that notwithstanding his lack of 
service-connected disability, he should be reimbursed for the 
private x-ray cost rendered on April 8, 2005 because he was 
treated for an emergency situation.  In this regard, the 
Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728. 38 U.S.C.A. § 1725; 38 
C.F.R. § 17.1000-1008.  To be eligible for payment or 
reimbursement for emergency services for non-service 
connected conditions in non-VA facilities, the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health;

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson;

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health- plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment;

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 
for the emergency treatment provided.

38 C.F.R. § 17.1002. 

In order to establish entitlement to payment or 
reimbursement, the veteran must satisfy all of the enumerated 
criteria above.

In this case the Board finds that the veteran does not 
satisfy the criteria under 38 C.F.R. § 17.1002 for payment or 
reimbursement of the medical expense at issue. Specifically, 
the chest x-ray taken on April 8, 2005 from Eastern Maine 
Medical Center.  In this regard, evidence does not show that 
emergency services were provided.  The medical bill indicates 
that the veteran's treatment was based on an follow-up office 
visit and there is no indicated that emergency care treatment 
received in connection with the chest x-ray.  38 C.F.R. § 
17.1002(a) (2008).  As the veteran does not meet the first 
requirement for reimbursement of medical expenses from a non-
VA provider for services rendered for a nonservice-connected 
disability, the veteran is ineligible for payment or 
reimbursement of unauthorized medical expenses.

The Board has carefully considered the veteran's contentions 
concerning the circumstances surrounding his treatment at the 
non-VA facility, but it cannot grant the veteran's claim 
unless the facts of the case meet all of the requirements 
under 38 C.F.R. § 17.1002, which this claim does not.  While 
the Board is sympathetic toward the veteran, it is bound by 
the law, and its decision is dictated by the relevant statute 
and regulation.  Thus, as the veteran's claim has failed to 
meet the necessary requirements under 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000-1008 (2008), the claim must be denied.


ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred by a non-VA provider on April 8, 2005 is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


